DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/21 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how squeezing between aligning scoring points will cause stretching since the scoring points are presumably part of the scoring elements, and thus aligning them would be pressing the paper between aligned raised sections, not between adjacent scoring elements on opposite rolls. This would not result in a paper with stretched areas, but a paper with compressed areas.  For the purposes of examination, this is considered to mean stretching the paper between the scoring elements on one roll and the area between scoring elements on the other roll. It is unclear if the width of the paper after scoring is meant to be width of the paper immediately after exiting the scoring rolls, or when pulled flat it is the same width- which is the difference between stretching the paper between the scoring elements, and corrugating.  For the purposes of examination, this is considered to require the paper width immediately exiting the scoring roll is the same width as it was initially.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lake et al.(US Publication 2012/0276341) in view of Merriam Webster.
Lake et al. discloses a method of embossing a web with two intermeshing rolls where the ribs of one roll fit into the grooves of the other roll which squeezes the web between them.(Figure 5)  The grooves are solely aligned in the machine direction.  The embossing forms continuous flutes extending in the machine direction.  The reference discloses the web can be made by a paper-making process[0084] and can be material to make paper towels.[0004]  This is therefore considered to teach the web being a paper material.  The reference does not disclose the paper is unwound from a roll.  It would have been obvious to one of ordinary skill in the art at the time of filing to unroll the web of paper from a roll since it is extremely well-known and conventional in the manufacturing arts to transport webs using rolls from which they are then unwound for use.  While the method of Lake et al. then uses further rolls on the web, the claim language is open. 
As to scoring rather than embossing the paper, applicant’s description of scoring is “similar to embossing, scoring is a process that stretches or deforms the paper going through the rolls” but he does not disclose how it is different from embossing.  Lake et al. stretches and deforms the paper.  The reference also shows elements similar to applicant’s scoring rolls in Figure 6, and Lake et al. discloses the tip of the embossing elements can be as narrow as 0.1 mm[0113] which would effectively score the paper as it is effectively a line.  Additionally, Merriam Webster teaches that scoring can result in a groove.  The rolls of Lake et al. form grooves in the paper.
As to the paper being the same size as it exits the scoring rolls as when it enters, Lake et al. discloses that ring rolling and rotary knife aperturing deform and stretch the web.  It is noted that if the web got narrower in the nip, the web would not be “stretched” in the ring rolling process, and the reference describes ring rolling as stretching the web in the cross-direction.[0076]  Figure 7 is directed to a mix of rotary knife roll and ring rolling roll.  The web passing through this roll is the same width as it exits as when it enters the nip.(Figure 7)  The reference describes these rolls as deforming.  Therefore one in the art would appreciate that a web passing through the nip if Figure 5 would be deformed in the same manner as in Figure 7 and thus would exit the nip with the same width as it entered.
Regarding claims 21 and 22, Lake et al. discloses the embossing features can be ridges and grooves as well as a tent shape.[0088]  It would have been obvious to one of ordinary skill in the art at the time of filing to have the pattern of the embossments to be any shape which extends in the machine direction since Lake et al. discloses the pattern can be any type of shape.  Additionally, the shape of the flutes is a matter of choice of a person of ordinary skill in the art absent persuasive evidence it is significant.(MPEP 2144.04 IV B)
Regarding claim 22, Lake et al. discloses the embossed pattern can be sinusoidal shaped flutes.(138)
Regarding claim 23, the path length of the web versus the cross-section of the rolls(Figures 4 and 5) shows the web is much longer in the machine direction than the cross-direction.
Claim 2  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lake et al. as applied to claim 1 above as evidenced by Kaljura et al.(US Publication 2013/0139837).
Regarding claim 2, since the rolls are embossing the paper, they would be stretching the paper since embossing forms a raised pattern by stretching the paper as taught by Kaljura et al.[0004]
Claims 7 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lake et al. as applied to claim 1 above, as evidenced by Gelli(US Publication 2014/0044923).
Regarding claims 7 and 9, paper is conventionally made with the fibers oriented in the machine direction as evidenced by Gelli([0009]-[0010]) which teaches that the paper making process arranges the fiber preferentially in the machine direction.
Claims 1, 3, 8, and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adie(US Publication 2010/0028611) in view of Lake et al. as evidenced by Wikipedia.
Adie discloses a method of making laminated board by feeding a web off a roll, embossing it in a nip between two intermeshed rolls, and bonding it to another web.(Figure 1; [0027]; [0048]) Since the rolls are intermeshed, one in the art would understand they have matching patterns which they squeeze the paper between.  The reference does not disclose the pattern of the rolls being ribs aligned in the machine direction but it does disclose that any suitable pattern can be used.[0049]    Lake et al. discloses it is known to use a pattern of flutes aligned in the machine direction to emboss a paper web.(Figure 5)  It would have been obvious to one of ordinary skill in the art at the time of filing to emboss the web of Adie using a pattern on the embossing rolls which was flutes aligned in the machine direction since Adie discloses any pattern can be used and since Lake et al. discloses that using the pattern of  continuous flutes aligned in the machine direction is known in the embossing arts.(Figure 5) 
As to scoring rather than embossing the paper, applicant’s description of scoring is “similar to embossing, scoring is a process that stretches or deforms the paper going through the rolls” but he does not disclose how it is different from embossing.  Lake et al. stretches and deforms the paper.  The reference also shows elements similar to applicant’s scoring rolls in Figure 6, and Lake et al. discloses the tip of the embossing elements can be as narrow as 0.1 mm[0113] which would effectively score the paper as it is effectively a line.  Additionally, Merriam Webster teaches that scoring can result in a groove.  The rolls of Lake et al. form grooves in the paper.
As to web being the same width exiting as entering the nip, Wikipedia shows that embossing deforms the paper out of the plane of the paper in the regions of the embossing.  The image of the embossed postcard shows it is the same width in the areas without embossing as those with it as to the debossed map.  This clearly shows the embossing does not change the width of the paper before to after embossing and thus the paper would be the same width exiting the nip as it was when it entered the nip.
Regarding claims 21 and 22, Adie discloses the pattern can be any type of pattern[0049]  Lake et al. discloses the embossing features can be ridges and grooves as well as a tent shape.[0088]  It would have been obvious to one of ordinary skill in the art at the time of filing to have the pattern of the embossments to be any shape which extends in the machine direction since Adie discloses the pattern can be any type of shape.[0049]  Additionally, the shape of the flutes is a matter of choice of a person of ordinary skill in the art absent persuasive evidence it is significant.(MPEP 2144.04 IV B)
Regarding claim 22, Lake et al. discloses the embossed pattern can be sinusoidal shaped flutes.(138)
Regarding claim 23, the path length of the web versus the cross-section of the rolls(Figure 3) shows the web is much longer in the machine direction than the cross-direction.
Claim 2  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adie, Lake et al., and Wikipedia as applied to claim 1 above as evidenced by Kaljura et al.(US Publication 2013/0139837).
Regarding claim 2, since the rolls are embossing the paper, they would be stretching the paper since embossing forms a raised pattern by stretching the paper as taught by Kaljura et al.[0004]
Claims 7 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adie, Lake et al., and Wikipedia. as applied to claim 1 above as evidenced by Gelli(US Publication 2014/0044923).
Regarding claims 7 and 9, paper is conventionally made with the fibers oriented in the machine direction as evidenced by Gelli([0009]-[0010]) which teaches that the paper making process arranges the fiber preferentially in the machine direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746